Citation Nr: 0915443	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Propriety of the discontinuance of the veteran's 
disability compensation benefits from October 1, 2003, to 
December 18, 2003, based on fugitive felon status.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $6,208.87. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) decisions of 
November 2005, which terminated the Veteran's compensation 
benefits for the period from October 1, 2003, to December 18, 
2003, on the basis that he was a fugitive felon, and a 
decision of the Committee on Waivers and Compromises (COWC) 
dated in May 2006, which denied waiver of recovery of an 
overpayment in the calculated amount of $6,208.87, created as 
a result of the termination of benefits.


FINDINGS OF FACT

1.  For the period from October 1, 2003, to December 18, 
2003, the evidence does not reflect that the veteran was 
either fleeing to avoid prosecution or custody or confinement 
after conviction for a felonious offense, or attempting to 
commit a felonious offense, or that he was violating a 
condition of probation or parole imposed for commission of a 
felony.

2.  The overpayment in the amount of $6,208.87, was not 
properly created, and, hence, the issue of waiver of recovery 
of the overpayment is moot.


CONCLUSIONS OF LAW

1.  It is not shown that from October 1, 2003, to December 
18, 2003, the veteran was a fugitive felon.  38 U.S.C.A. § 
5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2008).

2.  As the overpayment in the amount of $6,208.87, was not 
properly created, there remains no justiciable case or 
controversy as to the issue of waiver of recovery of the 
overpayment.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 
C.F.R. §§ 19.7, 20.101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of the issue decided in this 
appeal, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008)) need not be discussed.  

The RO received notice that a warrant for the arrest of the 
Veteran had been issued for the offense of dangerous drugs on 
October 1, 2003, but that the Veteran had not been arrested 
until December 18, 2003, from the VA Office of the Inspector 
General (OIG) in 2004.  Accordingly, in December 2004, the RO 
wrote to the veteran proposing to terminate his disability 
compensation for the period from October 1, 2003, to December 
18, 2003, on the basis that he was a fugitive felon due to 
the outstanding warrant during that period.  

The Veteran argues that he was neither a fugitive nor a 
felon.  He states that the charges were dropped, and that he 
never tried to evade arrest.  

Evidence from the county involved in the Veteran's arrest 
shows that the Veteran was arrested on December 18, 2003, and 
released on bail.  After a complete background check, he was 
offered a Diversion Agreement, in which he agreed to 
specified actions and behaviors for a period of 12 months, 
after which the charges would be dismissed.  Although the 12-
month period was to begin the date of the agreement, which 
was in February 2004, the charges were dismissed in October 
2004.  

A veteran eligible for compensation benefits may not be paid 
these benefits for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B.  The implementing regulation 
provides that compensation is not payable on behalf of a 
veteran for any period during which he or she is a fugitive 
felon.  38 C.F.R. § 3.665(n)(1).  The term fugitive felon is 
defined as a person who is a fugitive by reason of: (i) 
Fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  38 C.F.R. § 3.655(n)(2).  

Thus, since a person who flees to avoid prosecution for an 
offense is a fugitive felon under the regulation, the fact 
that the charges were dropped does not, alone, negate 
fugitive felon status.  

However, the Veteran also argues that he was not fleeing to 
avoid prosecution.  In support of his assertion, he submitted 
a statement from an officer in the Sheriff's department, who 
stated that to the best of their knowledge, the Veteran was 
never fleeing or attempting to elude them in any way.  He was 
arrested on the first and only attempt to service the 
warrant, without incident, at his home.  The writer noted 
that the delay in arrest had been due solely to manpower 
shortages, and had nothing to do the Veteran trying to evade 
them in any way.  The Board finds this statement from the 
arresting Sheriff's office to be compelling evidence of a 
lack of intent by the Veteran to evade arrest or prosecution.  
In this regard, it should also be noted that the alleged 
offense occurred in February 2003, several months earlier and 
there is no evidence that the Veteran had knowledge of the 
warrant prior to being served with the warrant on December 
18, 2003.  

The RO determined that intent to evade arrest was not 
necessary; that a fugitive felon is anyone for whom an arrest 
warrant has been issued.  In addition, the VA Adjudication 
Manual states that a "beneficiary or dependent who is the 
subject of a valid outstanding felony arrest warrant is 
presumed to be a fugitive felon for VA purposes."  M21-1MR, 
Part X, Chapter 16,  (1)(c).  

Against that, however, both the controlling statute and the 
regulation specifically use the phrase "fleeing to avoid 
prosecution" as a condition of finding fugitive felon status.  
The use of the term "fleeing to avoid prosecution" 
indicates some sort of intent on the part of the Veteran to 
avoid arrest.  While the term "fugitive" is not specifically 
defined by the governing statute and regulation, Black's Law 
Dictionary (8th Ed. 2004) defines "fugitive" as a person who 
flees or escapes; a refugee; or as a criminal suspect or a 
witness in a criminal case who flees, evades, or escapes 
arrest, prosecution, imprisonment, service of process, or the 
giving of testimony, especially by fleeing the jurisdiction 
or by hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance (SSI) 
from the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 'was designed to cut 
off the means of support that allows fugitive felons to 
continue to flee.'  Id.  The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above.  
See 42 U.S.C.A. § 1382(e)(4)(A).

Legal decisions by several federal courts interpreting the 
SSA fugitive felon provision have indicated an element of 
intent is required.  In December 2005, the Second Circuit 
Court of Appeals held that the "statute's use of the words 
"to avoid prosecution" confirms that for 'flight' to result 
in a suspension of benefits, it must be undertaken with a 
specific intent, i.e. to avoid prosecution."  Oteze Fowlkes 
v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).  See also 
Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 
2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) 
(finding that an intent to avoid prosecution was required for 
a fugitive felon finding under the SSA statute).  In both 
Garnes and Hull, the district court found the SSA's 
interpretation that the mere presence of a warrant was 
sufficient to establish fugitive felon status was in 
contradiction to the underlying statute and regulations 
applicable to SSA benefits.

The Board finds that the same reasoning is applicable in this 
case, and concludes that without some indication of flight or 
intent to avoid prosecution, the Veteran is not a fugitive 
felon.  The evidence establishes that the delay in the arrest 
was through no fault of the Veteran, and that he continued to 
live openly in his home throughout the period from the 
offense to the arrest.  Therefore, he was not a fugitive 
felon, and, accordingly, was entitled to receive VA 
compensation for the period from October 1, 2003, to December 
18, 2003.  

As a result of the termination of benefits, the Veteran was 
charged with an overpayment in the amount of $6,208.87.  
However, because this decision finds that the Veteran was not 
a fugitive felon, and, hence entitled to compensation 
benefits for the period from October 1, 2003, to December 18, 
2003, the overpayment will be eradicated by the RO's action 
to restore benefits for that period.  Accordingly, the issue 
of waiver of recovery of the overpayment is moot, and no 
justiciable case or controversy regarding the waiver remains.  
Thus, no allegation of error of fact or law in the 
determination denying the waiver claim remains.  For the 
reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.  See 38 U.S.C.A. §§ 
7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101 
(2008).  


ORDER

The discontinuance of the veteran's VA benefits was improper; 
VA disability compensation benefits shall be restored for the 
period from October 1, 2003, to December 18, 2003.

The appeal as to the issue of waiver of recovery of an 
overpayment in the calculated amount of $6,208.87 is 
dismissed. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


